Exhibit 10.1

CREDIT AGREEMENT

dated as of

May 29, 2008

among

GREAT AMERICAN GROUP ENERGY EQUIPMENT, LLC,

THE LENDERS PARTY HERETO,

and

GARRISON LOAN AGENCY SERVICES LLC,



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page ARTICLE I DEFINITIONS AND INTERPRETATION    1  

SECTION 1.01

   Defined Terms    1  

SECTION 1.02

   Terms Generally    9 ARTICLE II THE LOAN    9  

SECTION 2.01

   Commitments    9  

SECTION 2.02

   Loan    10  

SECTION 2.03

   Loan Procedure    10  

SECTION 2.04

   Evidence of Debt; Repayment of Loans    10  

SECTION 2.05

   Interest on Loans    11  

SECTION 2.06

   Default Interest    11  

SECTION 2.07

   [RESERVED]    12  

SECTION 2.08

   Prepayment    12  

SECTION 2.09

   Deposit and Application of Collections    12  

SECTION 2.10

   [RESERVED]    14  

SECTION 2.11

   [RESERVED]    14  

SECTION 2.12

   Pro Rata Treatment    14  

SECTION 2.13

   Sharing of Setoffs    14  

SECTION 2.14

   Payments    14  

SECTION 2.15

   Taxes    15 ARTICLE III REPRESENTATIONS AND WARRANTIES    16  

SECTION 3.01

   Organization; Powers    16  

SECTION 3.02

   Authorization    16  

SECTION 3.03

   Enforceability    16  

SECTION 3.04

   Governmental Approvals    16  

SECTION 3.05

   No Material Adverse Event    17  

SECTION 3.06

   Subsidiaries    17  

SECTION 3.07

   Litigation; Compliance with Laws    17  

SECTION 3.08

   Federal Reserve Regulations    17  

SECTION 3.09

   Investment Company Act; Public Utility Holding Company Act    17  

SECTION 3.10

   No Material Misstatements    17  

SECTION 3.11

   Employees    17  

SECTION 3.12

   Solvency    17  

SECTION 3.13

   Security Documents    18 ARTICLE IV CONDITIONS OF LENDING    18  

SECTION 4.01

   Loan    18 ARTICLE V AFFIRMATIVE COVENANTS    20  

SECTION 5.01

   Covenants of the Borrower    20 ARTICLE VI NEGATIVE COVENANTS    23

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   SECTION 6.01    Negative Covenants of the Borrower    23
ARTICLE VII EVENTS OF DEFAULT    24   SECTION 7.01    Events of Default    24
ARTICLE VIII THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT    26 ARTICLE IX
MISCELLANEOUS    28   SECTION 9.01    Notices    28   SECTION 9.02    Survival
of Agreement    29   SECTION 9.03    Binding Effect    29   SECTION 9.04   
Successors and Assigns    29   SECTION 9.05    Expenses; Indemnity    32  
SECTION 9.06    Right of Setoff    33   SECTION 9.07    Applicable Law    34  
SECTION 9.08    Waivers; Amendment    34   SECTION 9.09    Interest Rate
Limitation    34   SECTION 9.10    Entire Agreement    35   SECTION 9.11   
WAIVER OF JURY TRIAL    35   SECTION 9.12    Severability    35   SECTION 9.13
   Counterparts    35   SECTION 9.14    Headings    36   SECTION 9.15   
Jurisdiction; Consent to Service of Process    36   SECTION 9.16   
Confidentiality    36   SECTION 9.17    [Reserved]    37   SECTION 9.18    Tax
Treatment    37

 

EXHIBIT A    Form of Loan Request EXHIBIT B    Form of Promissory Note EXHIBIT C
   Liquidation Plan EXHIBIT D    Specified Collateral SCHEDULE A

 

-ii-



--------------------------------------------------------------------------------

This CREDIT AGREEMENT dated as of May 29, 2008, among GREAT AMERICAN GROUP
ENERGY EQUIPMENT, LLC, a California limited liability company, as borrower (the
“Borrower”), GARRISON SPECIAL OPPORTUNITIES FUND LP, a Delaware limited
partnership, as a lender, GAGE INVESTMENT GROUP LLC, a Delaware limited
liability company, as a lender, and GARRISON LOAN AGENCY SERVICES LLC, a
Delaware limited liability company, in its capacity as administrative agent (the
“Administrative Agent”) and as collateral agent (the “Collateral Agent”).

In consideration of the mutual agreements contained herein, each party hereto
agrees as follows:

ARTICLE I

Definitions and Interpretation

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“Administrative Agent” is defined in the preamble.

“Affiliate” means, when used with respect to a specified person, another person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the person specified; provided,
however, that, for purposes of Section 6.01(f), the term “Affiliate” shall also
include any person that directly or indirectly owns 10% or more of any class of
Equity Interests of the person specified or that is an officer or director of
the person specified.

“Approved Operating Expenses” means Operating Expenses that are approved by the
Administrative Agent, which approval shall not be unreasonably withheld.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee.

“Available Distribution Amount” is defined in Section 2.09(a).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” is defined in the preamble.

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York, New York, are authorized or required by law, executive order or
governmental decree to close.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by the Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.



--------------------------------------------------------------------------------

“Charges” is defined in Section 9.09.

“Closing Date” means May 29, 2008.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all the “Collateral” as defined in any Security Document.

“Collection Account” is defined in the Security Agreement.

“Collections”, for any Monthly Period, means, without duplication, all amounts
received or realized by the Borrower or its Affiliates from or with respect to
the Collateral, including through disposition, lease, transfer or other disposal
of the Collateral.

A Collection shall be deemed to have been received at the end of the day on the
date of processing of such Collection.

“Commitment” means, with respect to each Lender the commitment of such Lender to
make the Loan hereunder, as set forth on Schedule A hereto. The aggregate
Commitments of the Lenders shall be $12,000,000.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” is defined in the Security Agreement.

“Debtor Relief Laws” means (i) the United States Bankruptcy Code and (ii) all
other applicable liquidation, conservatorship, bankruptcy, moratorium,
arrangement, receivership, insolvency, reorganization, suspension of payments,
readjustment of debt, marshalling of assets or similar debtor relief laws of the
United States, any state or any foreign country from time to time in effect
affecting the rights of creditors generally.

“Default” means any event or condition which upon notice, lapse of time or both
would constitute an Event of Default.

“Deposit Bank” means “the Bank” as defined in the Control Agreement.

“Dollars” or “$” means lawful money of the United States of America.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire such equity interests or such convertible or exchangeable obligations.

 

-2-



--------------------------------------------------------------------------------

“Event of Bankruptcy” means, with respect to any Person, (a) that such Person
(i) shall generally not pay its debts as such debts become due or (ii) shall
admit in writing its inability to pay its debts generally or (iii) shall make a
general assignment for the benefit of creditors; (b) any proceeding shall be
instituted by or against such Person seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property; or (c) such Person shall take any corporate, partnership or other
similar appropriate action to authorize any of the actions set forth in the
preceding clauses (a) or (b).

“Event of Default” is defined in Article VII.

“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by any
jurisdiction or Governmental Authority and (b) any branch profits taxes imposed
by any jurisdiction or Governmental Authority.

“Financial Officer” of any person means the chief financial officer, principal
accounting officer, Treasurer or Controller of such person.

“Financing Parties” means the Lenders, the Collateral Agent and the
Administrative Agent.

“Fitch” means Fitch, Inc., doing business as Fitch Ratings.

“Funding Date” is defined in Section 4.01.

“GAAP” means generally accepted accounting principles applied on a consistent
basis.

“GAG Guaranty” means the Great American Group, LLC Guaranty, dated as of May 29,
2008, by the Guarantor in favor of the Financing Parties.

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Guarantee” of or by any person means any obligation, contingent or otherwise,
of such person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness or other obligation, (b) to purchase or lease
property, securities or

 

-3-



--------------------------------------------------------------------------------

services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment of such Indebtedness or other obligation or (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation; provided, however, that
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of business.

“Guarantor” means Great American Group, LLC.

“Highest Rating” means, with respect to Moody’s, “P-1” or “Aaa”, and, with
respect to S&P, “A-1” or “AAA”, or any rating category to which the
Administrative Agent consents.

“Indebtedness” of any person means, without duplication, (a) all obligations of
such person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such person upon which interest
charges are customarily paid, (d) all obligations of such person under
conditional sale or other title retention agreements relating to property or
assets purchased by such person, (e) all obligations of such person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such person
of Indebtedness of others, (h) all capital lease obligations of such person,
(i) all obligations of such person as an account party in respect of drawn
amounts under letters of credit and (j) all obligations of such person in
respect of bankers’ acceptances. The Indebtedness of any person shall include
the Indebtedness of any partnership in which such person is a general partner.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Period” shall mean, with respect to the Loan: (a) initially, the
period commencing on and including the date of such Loan and ending on the last
day of the calendar month, and (b) thereafter, each Monthly Period. Interest
shall accrue from and including the first day of an Interest Period to the last
day of such Interest Period; provided, however, that if a Loan or Loans are
prepaid in accordance with Section 2.08(a) and Section 2.09, interest on such
prepaid amounts shall cease to accrue upon such payment.

“Interest Rate” means 20.0% per annum, as compounded in the manner set forth in
Section 2.05(a) hereto.

“Investment Amount” means $1,150,000 less any payments to Borrower pursuant to
Sections 2.09(a)(vi) or (b)(v).

“Lender” means Garrison Special Opportunities Fund LP, Gage Investment Group LLC
and any other Person that shall have become a party hereto pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance.

 

-4-



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Loan” means the loan made by the Lenders to the Borrower pursuant to
Section 2.01.

“Loan Documents” means this Agreement, the GAG Guaranty and the Security
Documents.

“Loan Party” means the Borrower and the Guarantor.

“Loan Request” means the request by the Borrower in accordance with the terms of
Section 2.03 and substantially in the form of Exhibit A or such other form as
shall be approved by the Administrative Agent.

“Material Adverse Event” means any event or development that reasonably could be
expected to result in (a) a materially adverse effect on the business, assets,
operations, condition (financial or otherwise) or prospects of a Loan Party,
(b) a material impairment of the ability of a Loan Party to perform any of its
respective obligations under any Loan Document to which it is or will be a party
or (c) a material impairment of the rights of or benefits available to the
Lender under any Loan Document.

“Maturity Date” means the earlier of (i) the first anniversary of the Closing
Date, provided, however, that the Borrower may extend the initial Maturity Date
up to 120 days by providing notice to the Administrative Agent no later than 30
days prior to the Maturity Date and paying the Administrative Agent an extension
fee equal to $180,000, and (ii) the date on which the Administrative Agent
accelerates payment under this Agreement as a result of the occurrence of an
Event of Default.

“Maximum Rate” is defined in Section 9.09.

“Monthly Period” means the monthly period beginning on the first day of any
calendar month and ending on the last day of such calendar month. When used with
respect to any Payment Date, the Monthly Period shall be the calendar month
preceding the calendar month in which such Payment Date occurs and may be
referred to herein as a “related” Monthly Period.

“Moody’s” means Moody’s Investors Service, Inc.

“Obligations” means all obligations defined as “Obligations” in the Security
Documents.

“Operating Expenses” means actual out-of-pocket costs, expenses and liabilities
of the Borrower in connection with the operation and management of the Borrower;
provided, however, that such out-of-pocket costs, expenses and liabilities of
the Borrower shall not include any amounts set forth in Section 2.09(c) with
respect to the repair or refurbishment of the collateral using the proceeds from
the sale or disposition of the Specified Collateral.

 

-5-



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Payment Date” means the 10th day of each calendar month after the Closing Date;
provided, however, that to the extent any 10th day is not a Business Day, then
the “Payment Date” will be the next Business Day.

“Perfection Certificate” means the Perfection Certificate substantially in the
form of Exhibit I to the Security Agreement.

“Permitted Investments” means:

(i) negotiable instruments or securities represented by instruments in bearer or
registered form that evidence: (A) obligations issued or fully guaranteed, as to
timely payment, by the United States of America or any instrumentality or agency
thereof when such obligations are backed by the full faith and credit of the
United States of America; (B) time deposits in, or bankers’ acceptances issued
by, any depository institution or trust company incorporated under the laws of
the United States of America or any state thereof (or any domestic branch of a
foreign bank) and subject to supervision and examination by federal or state
banking or depository institution authorities; provided, however, that at the
time of the Borrower’s investment or contractual commitment to invest therein,
the short-term deposits or commercial paper of such depository institution or
trust company shall have the Highest Rating; (C) commercial paper or other
short-term obligations having, at the time of the Borrower’s investment or
contractual commitment to invest therein, the Highest Rating; or (D) investments
in money market or common trust funds having the Highest Rating;

(ii) demand deposits in the name of the Borrower in any depository institution
or trust company referred to in clause (i)(B) above;

(iii) securities not represented by an instrument, which (A) are registered in
the name of the Borrower upon books maintained for that purpose by or on behalf
of the issuer thereof and consisting of shares of an open end diversified
investment company that is registered under the Investment Company Act of 1940,
as amended, and that (x) invests its assets exclusively in obligations of or
guaranteed by the United States of America or any instrumentality or agency
thereof having in each instance a final maturity date of less than one year from
their date of purchase or other Permitted Investments, (y) seeks to maintain a
constant net asset value per share and (z) has aggregate net assets of not less
than $100,000,000 on the date of purchase of such shares and (B) is approved by
the Administrative Agent;

(iv) a guaranteed investment contract (guaranteed as to timely payment) approved
by the Administrative Agent;

 

-6-



--------------------------------------------------------------------------------

(v) repurchase agreements transacted with either (A) an entity subject to the
United States federal bankruptcy code, provided, however, that (1) the term of
the repurchase agreement is consistent with the amortization requirements
relating to the Loans or is due on demand, (2) the Collateral Agent or a third
party acting solely as agent for the Lender has possession of the collateral,
(3) the Borrower has a perfected first priority security interest in the
collateral and such security interest has been validly assigned to the
Collateral Agent, (4) the market value of the collateral is maintained at the
requisite collateral percentage of the obligation in accordance with standards
of the rating agencies, as determined by the Administrative Agent in the
exercise of its reasonable discretion, (5) the failure to maintain the requisite
collateral level will obligate the Borrower to liquidate the collateral
immediately, (6) the securities subject to the repurchase agreement are either
obligations of, or fully guaranteed as to principal and interest by, the United
States of America or any instrumentality or agency thereof, certificates of
deposit or bankers acceptances and (7) the securities subject to the repurchase
agreement are free and clear of any third party lien or claim; or (B) a
financial institution insured by the FDIC, or any broker-dealer with “retail
customers” that is under the jurisdiction of the Securities Investors Protection
Corp. (“SIPC”), provided, however, that (1) the market value of the collateral
is maintained at the requisite collateral percentage of the obligation in
accordance with the standards of the rating agencies, as determined by the
Administrative Agent in the exercise of its reasonable discretion, (2) the
Borrower or a third party (with a short-term debt rating of “P-1” or higher by
Moody’s) acting solely as agent for the Borrower has possession of the
collateral, (3) the Borrower has a perfected first priority security interest in
the collateral and such security interest has been validly assigned to the
Collateral Agent, (4) the collateral is free and clear of third party liens and,
in the case of an SIPC broker, was not acquired pursuant to a repurchase or
reverse repurchase agreement and (5) the failure to maintain the requisite
collateral percentage will obligate the Borrower to liquidate the collateral;
provided, however, that at the time of the Borrower’s investment or contractual
commitment to invest in any repurchase agreement, the short-term deposits or
commercial paper rating of such entity or institution in clauses (A) and
(B) shall have a credit rating not lower than the Highest Rating; and

(vi) any other investment that is approved by the Administrative Agent.

“Permitted Liens” means:

(i) Liens for taxes, fees, assessments and other governmental charges not yet
due or which are being contested in compliance with Section 5.01(b);

(ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or that are being contested in compliance with
Section 5.01(b); and

(iii) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations.

“Person” or “person” means any natural person, corporation, business trust,
joint venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

-7-



--------------------------------------------------------------------------------

“Preference Amount” means, for any Interest Period and related Payment Date, an
amount, compounded monthly, equal to the product of (a) the Investment Amount as
of the beginning of such Interest Period, (b) 20.0%, and (c) the actual number
of days in such Interest Period over 360.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Loans outstanding and
unused Commitments representing at least a majority of the sum of all Loans
outstanding and unused Commitments at such time.

“Requirements of Law” for any person means the certificate of incorporation and
by-laws or other organizational or governing documents of such person, and any
requirement of any law, rule or regulation or Governmental Authority, in each
case applicable to or binding upon such person or to which such person is
subject, whether federal, state or local (including usury laws, Regulation T,
Regulation U, Regulation X, the Federal Truth in Lending Act and Regulation Z
and Regulation B of the Board).

“Responsible Officer” of any person means any executive officer or Financial
Officer of such person and any other officer or similar official thereof
responsible for the administration of the obligations of such person in respect
of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Borrower or any option, warrant or other right to acquire any
Equity Interests in the Borrower, provided, however, that the Borrower may make
a distribution to the holder of its Equity Interest to the extent of funds paid
to the Borrower pursuant to clauses (a)(iv),
(a)(v),(a)(vi),(a)(vii),(b)(iv),(b)(v),(b)(vi) or (b)(vii) of Section 2.09
hereto.

“S&P” means Standard & Poor’s Rating Services.

“Secured Parties” is defined in the Security Agreement.

“Security Agreement” means the Security Agreement, dated as of May 29, 2008,
between the Borrower and the Collateral Agent for the benefit of the Secured
Parties.

 

-8-



--------------------------------------------------------------------------------

“Security Documents” means the Security Agreement, the Control Agreement, and
each other security agreement, instrument and document executed and delivered
pursuant thereto or pursuant to Section 5.01(g).

“Specified Collateral” means the Collateral specified on Exhibit D.

“SPC” is defined in Section 9.04(i).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

“Transactions” is defined in Section 3.02.

“UCC” means the Uniform Commercial Code, as amended from time to time, as in
effect in any specified jurisdiction.

SECTION 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document means such document as amended, restated, supplemented or otherwise
modified from time to time and (b) all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI or any related
definition to eliminate the effect of any change in GAAP occurring after the
date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.

ARTICLE II

The Loan

SECTION 2.01 Commitments. Subject to the terms and conditions, subject to the
approval of the Administrative Agent in its sole discretion and relying upon the
representations and warranties herein set forth, each Lender agrees, severally
and not jointly, to make the Loan to the Borrower in an aggregate principal
amount of $12,000,000. Subject to the terms, conditions and limitations set
forth herein, the Borrower may pay or prepay such Loan.

 

-9-



--------------------------------------------------------------------------------

SECTION 2.02 Loan. (a) The Loan shall be made by the Lenders ratably in
accordance with their respective Commitments; provided, however, that the
failure of any Lender to make the Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make the
Loan required to be made by such other Lender).

(b) Each Lender shall make the Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than 2:00
p.m., New York City time, and the Administrative Agent shall credit the amounts
so received to an account in the name of the Borrower, maintained with the
Administrative Agent and designated by the Borrower in the Loan Request or, if
the Loan shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of the Loan that such Lender will not make available to the
Administrative Agent such Lender’s portion of such Loan, the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the date of such Loan in accordance with paragraph (b)
above, and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If the
Administrative Agent shall have so made funds available then, to the extent that
such Lender shall not have made such portion available to the Administrative
Agent, such Lender agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).

SECTION 2.03 Loan Procedure. In order to request the Loan, the Borrower shall
deliver by hand, by facsimile or by electronic mail to the Lender a duly
completed Loan Request not later than 12:00 p.m., New York City time, one
Business Day before the proposed Loan. The Loan Request shall be irrevocable,
shall be signed by or on behalf of the Borrower and shall specify the following
information: (i) the date of such requested Loan (which shall be a Business
Day); (ii) the number and location of the account to which funds are to be
disbursed (which shall be an account that complies with the requirements of
Section 2.02(c)); and (iii) the amount of such Loan; provided, however, that,
notwithstanding any contrary specification in any Borrowing Request, each
requested borrowing shall comply with the requirements set forth in
Section 2.02. The Administrative Agent shall promptly advise the Lender of any
notice given pursuant to this Section 2.03 (and the contents thereof), and of
each Lender’s portion of the requested Loan.

SECTION 2.04 Evidence of Debt; Repayment of Loans.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Loan of such Lender on the Maturity Date.

 

-10-



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender,
assignees and participants resulting from the Loan made by such Lender from time
to time, including the amounts of principal and interest payable and paid to the
Lender, assignees and participants from time to time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of the Loan made hereunder and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower.

(d) The entries made in the accounts maintained pursuant to paragraph (c) above
shall be prima facie evidence of the existence and amounts of the obligations
therein recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrower to repay the Loans in
accordance with the terms hereof.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note or promissory notes in the form attached hereto as Exhibit B. In
such event, the Borrower shall execute and deliver to such Lender such
promissory note payable to such Lender and its registered assigns. The interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

SECTION 2.05 Interest on Loans.

(a)(i) Each Loan and (ii) interest due but not paid on a prior Payment Date
because of the insufficiency of the Available Distribution Amount on such
Payment Date (other than pursuant to the breach of the Borrower or the Guarantor
of any agreement or covenant set forth herein or in any of the other Loan
Documents) shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days) at a rate per annum equal to the Interest
Rate for the Interest Period in effect for such Loan.

(b) Interest on the unpaid principal amount of the Loan and interest due but not
paid on a prior Payment Date because of the insufficiency of the Available
Distribution Amount on such Payment Date shall be payable on each Payment Date
except as otherwise provided in this Agreement. The applicable Interest Rate for
each Monthly Period or day or Interest Period within a Monthly Period, as the
case may be, shall be determined by the Lender at the beginning of such Monthly
Period or on such date within a Monthly Period, as applicable, in accordance
with the applicable provisions hereof, and such determination shall be
conclusive absent manifest error.

SECTION 2.06 Default Interest. If the Borrower shall default in the payment of
the principal of or interest on the Loan or any other amount becoming due
hereunder (other than interest due but not paid on a prior Payment Date because
of the insufficiency of the Available

 

-11-



--------------------------------------------------------------------------------

Distribution Amount on such Payment Date (other than pursuant to the breach of
the Borrower or the Guarantor of any agreement or covenant set forth herein or
in any of the other Loan Documents)), by acceleration or otherwise, or under any
other Loan Document, the Borrower shall on demand from time to time pay
interest, to the extent permitted by law, on such defaulted amount to but
excluding the date of actual payment (after as well as before judgment) at the
Interest Rate otherwise applicable to such Loan pursuant to Section 2.05 plus
2.00% per annum.

SECTION 2.07 [RESERVED].

SECTION 2.08 Prepayment.

(a) The Borrower may prepay the Loan, in whole or in part, upon at least three
Business Days’ prior written (delivered by mail or facsimile) notice (or
telephone notice promptly confirmed by written (delivered by mail or facsimile)
notice); provided, however, that each partial prepayment shall be in an amount
that is an integral multiple of $1,000 and not less than $100,000.

(b) Each notice of prepayment shall specify the prepayment date and the
principal amount of the Loan (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Loan by the amount
stated therein on the date stated therein. All prepayments under this
Section 2.08 shall be without premium or penalty. All prepayments under this
Section 2.08 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

SECTION 2.09 Deposit and Application of Collections. The Borrower shall deposit
all Collections into the Collection Account within two Business Days after
receipt of the same.

(a) On each Payment Date prior to the occurrence and continuation of an Event of
Default or after the cure of such Event of Default, the Administrative Agent
shall apply the balance on deposit in the Collection Account, including any net
investment earnings on balances in the Collection Account (collectively, the
“Available Distribution Amount”), in the following order, in each case to the
extent of the Available Distribution Amount:

(i) first; to the Administrative Agent for distribution to the Lenders, accrued
and unpaid interest on the outstanding principal balance of the Loan;

(ii) second, to the Administrative Agent for distribution to the Lenders, all
other accrued and unpaid interest, fees, costs, indemnities and other amounts
(but excluding payments of principal on the Loan);

(iii) third, to the Administrative Agent for distribution to the Lenders, an
amount equal to the aggregate unpaid principal amount of the Loan;

(iv) fourth, to the Borrower, an amount equal to the accrued and unpaid
Preference Amount;

(v) fifth, to the Borrower, any Approved Operating Expenses;

 

-12-



--------------------------------------------------------------------------------

(vi) sixth, to the Borrower, an amount equal to the unpaid Investment Amount;

(vii) seventh, (A) until the aggregate amount distributed pursuant to this
clause (vii) or Section 2.09(b)(vii) equals or exceeds $4,000,000, any amounts
remaining shall be paid (1) 50% to the Borrower and (2) 50% to the
Administrative Agent for distribution to the Lenders, and (2) on and after the
date on which the aggregate amount distributed pursuant to this clause (vii) or
Section 2.09(b)(vii) equals or exceeds $4,000,000, any amounts remaining shall
be paid (1) 60% to the Borrower and (2) 40% to the Administrative Agent for
distribution to the Lenders.

(b) On each Payment Date on and after the occurrence and during the continuation
of an Event of Default, the Administrative Agent shall apply the Available
Distribution Amount in the following order, in each case to the extent of the
Available Distribution Amount:

(i) first, to the Administrative Agent for distribution to the Lenders, accrued
and unpaid interest on the outstanding principal balance of the Loan;

(ii) second, to the Administrative Agent for distribution to the Lenders, all
other accrued and unpaid interest, fees, costs, indemnities and other amounts
(but excluding payments of principal on the Loan);

(iii) third, to the Administrative Agent for distribution to the Lenders, an
amount equal to the aggregate unpaid principal amount of the Loan;

(iv) fourth, to the Borrower, an amount equal to the accrued and unpaid
Preference Amount;

(v) fifth, to the Borrower, an amount equal to the unpaid Investment Amount;

(vi) sixth, to the Borrower, any Approved Operating Expenses;

(vii)(A) until the aggregate amount distributed pursuant to this clause (vii) or
Section 2.09(a)(vii) equals or exceeds $4,000,000, any amounts remaining shall
be paid (1) 50% to the Borrower and (2) 50% to the Administrative Agent for
distribution to the Lenders, and (2) on and after the date on which the
aggregate amount distributed pursuant to this clause (vii) or
Section 2.09(a)(vii) equals or exceeds $4,000,000, any amounts remaining shall
be paid (1) 60% to the Borrower and (2) 40% to the Administrative Agent for
distribution to the Lenders.

(c) Notwithstanding anything set forth in Sections 2.09(a) or (b) to the
contrary, before the occurrence and continuation of an Event of Default, the
Borrower shall be permitted to apply any Collections from the sale or other
disposition of the Specified Collateral to the refurbishment and repair of the
other Collateral, which refurbishment and repair is hereby approved by the
Collateral Agent, and which Collections shall be remitted to a new collection
account subject to a Control Agreement in favor of the Collateral Agent.

 

-13-



--------------------------------------------------------------------------------

SECTION 2.10 [RESERVED].

SECTION 2.11 [RESERVED].

SECTION 2.12 Pro Rata Treatment. The Loan, each payment or prepayment of
principal of the Loan, each payment of interest on the Loan, each other payment
under Section 2.09, each reduction of the Commitments shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated or
any Lender has failed to make any part of its Loan, in accordance with the
respective principal amounts of the outstanding Loan). Each Lender agrees that
in computing such Lender’s portion of the Loan made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Loan to the next higher or lower whole dollar amount.

SECTION 2.13 Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of the Loan as a result of which
the unpaid principal portion of its Loans shall be proportionately less than the
unpaid principal portion of the Loans of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans of such other Lender, so that the aggregate unpaid principal amount of the
Loans and participations in Loans held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Loans then
outstanding as the principal amount of its Loans prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.13 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.

SECTION 2.14 Payments.

(a) The Borrower shall make each payment (including principal of or interest on
the Loan or any fees or other amounts) hereunder and under any other Loan
Document not later than 12:00 (noon), New York City time, on the date when due
in immediately available dollars, without setoff, defense or counterclaim. Each
such payment shall be made to the Administrative Agent at such place as may be
designated from time to time by the Administrative Agent in writing to the
Borrower and the Lender.

 

-14-



--------------------------------------------------------------------------------

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on the Loan or any fees or other amounts)
hereunder or under any other Loan Document shall become due, or otherwise would
occur, on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or applicable fees payable hereunder.

SECTION 2.15 Taxes.

(a) Any and all payments by the Borrower hereunder or under any other Loan
Document shall be made free and clear of and without deduction or withholding
for any Indemnified Taxes; provided, however, that if the Borrower shall be
required to deduct or withhold any Indemnified Taxes from such payments, then
(i) subject to Section 2.09(a) and (b), the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or such Lender receives an amount equal to the sum it would have received
had no such deductions or withholdings been made but only to the extent that any
such deduction or withholding is required solely as a result of such Change in
Law, (ii) the Borrower shall make such deductions or withholdings and (iii) the
Borrower shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Financing Parties for the full amount of
any Indemnified Taxes or Other Taxes required to be paid by such Person, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate signed by a Financial Officer of such Lender as to the amount of
such payment or liability delivered to the Borrower by a Lender, or by a
Financial Officer of the Administrative Agent on its behalf or on behalf of a
Lender, shall be conclusive absent manifest error. Such amount shall constitute
an “Other Amount” and shall be paid pursuant to Section 2.09. The Borrower shall
not be under any obligation, however, to compensate the Lender under this
Section 2.15 with respect to any period prior to the date that is 90 days prior
to such request if such Lender knew or could reasonably have been expected to
know of the circumstances giving rise to such increased amounts and of the fact
that such circumstances would result in a claim for such amounts; provided,
however, that this exception shall not apply in the event that such Lender is
contesting in good faith the requirement to pay all or any substantial portion
of such amounts to the relevant Governmental Authority.

(d) As soon as practicable, after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

-15-



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower, as to itself only and not as to the other, represents and warrants
to the Financing Parties as of the Closing Date:

SECTION 3.01 Organization; Powers.

It (a) is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization or formation, as applicable, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (c) is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure so to qualify would not
reasonably be expected to result in a Material Adverse Event, and (d) has the
power and authority to execute, deliver and perform its obligations under each
of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and to borrow hereunder.

SECTION 3.02 Authorization. The execution, delivery and performance by it of
each of the Loan Documents to which it is a party and the transactions
contemplated thereby (collectively, the “Transactions”) (a) have been duly
authorized by all requisite limited liability company action and (b) will not
(i) violate in any material respect (A) any provision of applicable law,
statute, rule or regulation applicable to it, or of any of its organizational
documents, (B) any order of any Governmental Authority binding on such party or
its assets or (C) any provision of any indenture or other material agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, (ii) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under any such indenture, agreement or other instrument to
which it is a party or (iii) result in the creation or imposition of any Lien
upon or with respect to any property or assets owned by the Borrower (other than
any Lien created hereunder or under the Security Documents).

SECTION 3.03 Enforceability. This Agreement has been duly executed and delivered
by it and constitutes, and each other Loan Document to which it is a party when
executed and delivered by it thereto will constitute, a legal, valid and binding
obligation of it enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, receivership, conservatorship, moratorium, or similar law affecting
creditor rights generally or general principles of equity.

SECTION 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority
with respect to it is or will be required in connection with the Transactions,
except for (a) the filing of Uniform Commercial Code financing statements and
(b) such as have been made or obtained and are in full force and effect.

 

-16-



--------------------------------------------------------------------------------

SECTION 3.05 No Material Adverse Event. Since the date of its last financial
statement, there has not occurred any Material Adverse Event with respect to it.

SECTION 3.06 Subsidiaries. The Borrower has no subsidiaries and owns no Equity
Interests in any other person (except any Equity Interest that constitutes a
Permitted Investment).

SECTION 3.07 Litigation; Compliance with Laws. There are not any actions, suits
or proceedings at law or in equity or by or before any Governmental Authority
pending or, to the knowledge of the Borrower, threatened, against or affecting
the Borrower or any business, property or rights of the Borrower that involve
any Loan Document or the Transactions. The Borrower and its material assets are
not in violation of, and the continued operation of the Borrower’s material
assets as currently conducted will not violate, any applicable law, rule or
regulation, and the Borrower is not in default with respect to any judgment,
writ, injunction, decree or order of any Governmental Authority, where such
violation or default would reasonably be expected to result in a Material
Adverse Event.

SECTION 3.08 Federal Reserve Regulations. The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock. No part of the
proceeds of the Loan will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation T, U or X.

SECTION 3.09 Investment Company Act; Public Utility Holding Company Act. The
Borrower is not (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

SECTION 3.10 No Material Misstatements. All information, reports, financial
statements, exhibits or schedules furnished by or on behalf of it to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto has been or
shall be true and correct in all material respects.

SECTION 3.11 Employees. As of the Closing Date, the Borrower had no employees.

SECTION 3.12 Solvency. The fair saleable value of Borrower’s assets exceeds both
the Borrower’s total liabilities and probable liabilities. The Borrower’s assets
do not constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted. The Borrower does not intend to, and
does not believe that it will, incur debt and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such debt and
liabilities as they mature (taking into account the timing and amounts of cash
to be received by the Borrower and the amounts to be payable on or in respect of
obligations of the Borrower).

 

-17-



--------------------------------------------------------------------------------

SECTION 3.13 Security Documents. The Security Agreement is effective to create
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral (as
defined in the Security Agreement) and, when financing statements in appropriate
form are filed in the offices specified in the Perfection Certificate and so
long as appropriate financing statement amendments continuing such financing
statements are timely filed in the appropriate offices, the Security Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Borrower in such Collateral, in each case prior and
superior in right to any other person, other than with respect to Liens
expressly permitted by Section 6.01(b).

ARTICLE IV

Conditions of Lending

SECTION 4.01 Loan. The obligations of the Lenders to make the Loan hereunder are
subject to the satisfaction of the following conditions on the date of the Loan
(the “Funding Date”):

(a) The Administrative Agent shall have received the Loan Request as required by
Section 2.03.

(b) The representations and warranties of Borrower set forth in Article III and
in each other Loan Document shall be true and correct in all material respects
on and as of such Funding Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date.

(c) The Borrower shall be in compliance in all material respects with all the
terms and provisions set forth herein and in each other Loan Document on its
part to be observed or performed, and at the time of and immediately after such
Loan, no Event of Default or Default shall have occurred and be continuing.

(d) All legal matters incident to this Agreement, the Loan and the other Loan
Documents shall be satisfactory to the Administrative Agent. In particular, and
the Borrower and the Guarantor shall have executed and delivered all final Loan
Documents with respect to the Loan in form and substance satisfactory to the
Administrative Agent.

(e) The Administrative Agent shall have received (i) a copy of the certificate
of formation or incorporation, including all amendments thereto, of each Loan
Party, certified as of a recent date by the Secretary of State of the state of
its organization, and a certificate as to the good standing of each Loan Party
as of a recent date, from such Secretary of State; (ii) a certificate of each
Loan Party dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the operating agreement of such Loan Party as in
effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the members or the Board
of Directors, as applicable, of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents and, if the Loan Party is the
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended

 

-18-



--------------------------------------------------------------------------------

and are in full force and effect, (C) that the certificate of formation or
organization of such Loan Party have not been amended since the date of the last
amendment thereto furnished pursuant to clause (i) above, and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan
Party; and (iii) such other documents as the Financing Parties may reasonably
request.

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document.

(g) The Security Agreement and Control Agreements shall be in full force and
effect on the date hereof and each document (including each Uniform Commercial
Code financing statement) required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Collateral Agent for the benefit of the Secured Parties a valid,
legal and perfected first-priority security interest in and lien on the
Collateral described in such agreement shall have been delivered to the
Collateral Agent.

(h) The Collateral Agent shall have received the results of a search of the
Uniform Commercial Code filings (or equivalent filings) made with respect to the
Borrower in the states (or other jurisdictions) in which the Borrower is located
and the other jurisdictions in which Uniform Commercial Code filings (or
equivalent filings) are to be made pursuant to the preceding paragraph, together
with copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Collateral Agent that
the Liens indicated in any such financing statement (or similar document) would
be permitted under Section 6.01(b) or have been released.

(i) The Collateral Agent shall have received a Perfection Certificate with
respect to the Borrower dated the First Funding Date and duly executed by the
Borrower as contemplated by the Security Agreement.

(j) There shall not have occurred any event, development or circumstance which
has had, or could reasonably be expected to have, a Material Adverse Effect on
or change in the financial condition, business, results of operation, assets or
liabilities of the Borrower and its Affiliates taken as a whole.

(k) Nordstrom Machine Company and Excel Equipment shall have contributed in the
aggregate $200,000 to the Borrower, and the Guarantor shall have contributed at
least $950,000 to the Borrower.

(l) The parties hereto shall have mutually agreed to the form and substance of
the reports delivered pursuant to Section 5.01(c)(iv).

(m) The Guarantor shall have deposited $300,000 into a segregated deposit
account in the name of the Borrower (the “Operating Expenses Account”) for the
purpose of paying Operating Expenses.

 

-19-



--------------------------------------------------------------------------------

The Loan shall be deemed to constitute a representation and warranty by the
Borrower on the date of such Loan as to the matters specified in paragraphs (b),
and (c) of this Section 4.01.

ARTICLE V

Affirmative Covenants

SECTION 5.01 Covenants of the Borrower. The Borrower covenants and agrees with
each Financing Party that so long as this Agreement shall remain in effect and
until the Commitments have been terminated and the principal of and interest on
the Loan, all fees and all other expenses or amounts payable under any Loan
Document shall have been paid in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will:

(a) Existence; Businesses and Properties.

(i) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence.

(ii) Comply in all material respects with all applicable laws, rules,
regulations and decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted.

(b) Obligations and Taxes. Pay its Indebtedness, Operating Expenses and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise that, if unpaid, would
reasonably be expected to give rise to a Lien upon such properties or any part
thereof; provided, however, that such payment and discharge shall not be
required with respect to any such tax, assessment, charge, levy or claim so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and it shall have set aside on its books adequate
reserves with respect thereto in accordance with GAAP and such contest operates
to suspend collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien.

(c) Financial Statements, Reports, etc. Furnish to the Lender:

(i) within 45 days after the end of each fiscal quarter (beginning with the
first quarter ending after the Funding Date), the Borrower’s unaudited balance
sheet and related statement of income showing the Borrower’s financial condition
as of the close of such quarter, certified by one of the Borrower’s Managers as
fairly presenting its financial condition and results of operations for such
quarter;

(ii) within fifteen Business Days after the end of each calendar month, the
Borrower’s balance sheet and income statement showing the Borrower’s financial
condition as of the close of such calendar month, certified by one of the
Borrower’s Managers as fairly presenting its financial condition and results of
operations for such period;

 

-20-



--------------------------------------------------------------------------------

(iii) concurrently with any delivery of financial statements under clauses
(i) or (ii) above, a certificate of a Manager of the Borrower opining on or
certifying such statements certifying that no Event of Default or Default has
occurred or, if such an Event of Default or Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto, if applicable;

(iv) on the fifteenth Business Day of each month after the end of each previous
calendar month, a monthly cash statement and a report from the Borrower, in the
form and substance agreed to by the parties pursuant to Section 4.01(n), in
electronic form and, upon request, in writing, each such report to be certified
as complete and correct by the Borrower; and

(v) promptly, from time to time, such other information regarding the financial
condition of it or its compliance with the terms of any Loan Document, as the
Administrative Agent may reasonably request.

(d) Litigation and Other Notices. Furnish to the Administrative Agent and each
Lender prompt written notice of the following:

(i) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto, if applicable;

(ii) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any material action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against it; and

(iii) any development that has resulted in a Material Adverse Event.

(e) Maintaining Records; Access to Properties and Inspections.

(i) keep proper books of record and account in which full, true and correct
entries in conformity with GAAP and all requirements of law are made of all
dealings and transactions in relation to its business and activities; and

(ii) permit any representatives designated by any Financing Party to visit and
inspect its financial records and properties and the financial records and
properties of it (to the extent such records and properties reasonably relate to
it) during normal business hours and upon one Business Day prior written notice
and to make extracts from and copies of such financial records and permit any
representatives designated by any Financing Party to discuss the affairs,
finances and condition of the Borrower with the officers thereof and independent
accountants therefor. The Borrower shall be responsible for paying and
reimbursing all reasonable out-of-pocket costs and expenses incurred in
connection with such inspections, due-diligence and monitoring performed by such
representatives of such Person, but only for up to two such inspections per
year. Thereafter, all such inspections shall be at the sole cost and expense of
such Financing Party, unless an Event of Default has occurred and is continuing,
in which case the Borrower shall be responsible for such Person’s costs and
expenses.

 

-21-



--------------------------------------------------------------------------------

(f) Audits. From time to time upon the request of the Collateral Agent or the
Required Lenders through the Administrative Agent, permit the Collateral Agent
or the Lenders or professionals (including investment bankers, consultants,
accountants, lawyers and appraisers) retained by the Collateral Agent or the
Lenders to conduct evaluations and appraisals of the assets of the Borrower, and
pay the reasonable fees and expenses of such professionals, but only for up to
two such audits per year. Thereafter, all such audits shall be at the sole cost
and expense of the Collateral Agent or Required Lenders, as the case may be,
unless an Event of Default has occurred and is continuing, in which case the
Borrower shall be responsible for such Person’s costs and expenses.

(g) Further Assurances. Execute any and all further documents, agreements and
instruments, and take all further action (including cooperating with the filing
of Uniform Commercial Code and other financing statements) that may be required
under applicable law, or that the Required Lenders, the Administrative Agent or
the Collateral Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority of the security interests
created or intended to be created by the Security Documents (subject only to
Permitted Liens). In addition, from time to time, the Borrower will, at its cost
and expense, promptly secure the Obligations by pledging or creating, or causing
to be pledged or created, perfected security interests with respect to such of
its assets and properties as the Administrative Agent or the Required Lenders
shall reasonably designate (it being understood that it is the intent of the
parties that the Obligations shall be secured by, among other things,
substantially all the assets of the Borrower (including properties acquired
subsequent to the Closing Date) other than amounts released to the Borrower
pursuant to Section 2.09). Such security interests and Liens will be created
under the Security Documents and other security agreements and other instruments
and documents in form and substance satisfactory to the Collateral Agent, and
the Borrower shall deliver or cause to be delivered to the Collateral Agent all
such instruments and documents (including lien searches) as the Collateral Agent
shall reasonably request to evidence compliance with this Section 5.01(g). The
Borrower agrees to provide, for each security interest and Lien that may be
perfected by the filing of a financial statement, such evidence as the
Collateral Agent shall reasonably request as to the perfection and priority
status of each such security interest and Lien.

(h) Delivery of Collections. Subject to the provisions of Section 2.09, pay, or
cause to be paid into the Collection Account all Collections, if any, received
by the Borrower as soon as practicable after such receipt, but in no event later
than the second Business Day after such receipt.

(i) Performance. Perform on a timely basis each of its respective warranties,
covenants and agreements under, and comply with each of the respective terms and
provisions applicable to it in, the Loan Documents to which it is a party.

(j) Liquidation Plan. Perform on a timely basis and comply with the terms of the
liquidation plan attached as Exhibit C hereto.

 

-22-



--------------------------------------------------------------------------------

(k) Insurance. Maintain insurance on the Collateral in an amount and type
reasonably satisfactory to the Administrative Agent.

ARTICLE VI

Negative Covenants

SECTION 6.01 Negative Covenants of the Borrower. The Borrower covenants and
agrees with each Financing Party that, so long as this Agreement shall remain in
effect and until the Commitments have been terminated and the principal of and
interest on the Loan, all fees and all other expenses or amounts payable under
any Loan Document have been paid in full, unless the Collateral Agent and
Administrative Agent shall otherwise consent in writing (with respect to
clause (d)(ii) of this Section, such written consent shall not be unreasonably
withheld), the Borrower will not:

(a) Indebtedness. Create, incur, assume or permit to exist any Indebtedness,
except Indebtedness created under the Loan Documents.

(b) Liens. Create, incur, assume or penult to exist any Lien, except Liens
created by the Loan Documents and Permitted Liens.

(c) Investments, Loans and Advances.

(i) Purchase, hold or acquire any Equity Interests, evidences of indebtedness or
other securities of, make or permit to exist any loans or advances to, or make
or permit to exist any investment or any other interest in, any other person,
except Permitted Investments.

(ii) Form, create or otherwise capitalize any subsidiary of the Borrower.

(d) Mergers, Consolidations, Sales of Assets and Acquisitions.

(i) Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it; and

(ii) Engage in any sale, transfer or other disposition (by way of merger,
casualty, condemnation or otherwise) of any of its assets; provided, however,
that the Borrower shall be entitled to make any Restricted Payments, permitted
pursuant to Section 6.01(e) below and to make payments to the Lenders and the
Administrative Agent and to pay its Operating Expenses each pursuant to the Loan
Documents, and to make payments from moneys that are not subject to the lien of
the Security Agreement; and

(iii) Guaranty or become surety for or liable for obligations of any other
Person.

 

-23-



--------------------------------------------------------------------------------

(e) Restricted Payments; Restrictive Agreements.

(i) declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so;
and

(ii) Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon the ability of the
Borrower to create, incur or permit to exist any Lien upon any of its property
or assets other than restrictions and conditions imposed by law or by any Loan
Document.

(f) Transactions with Affiliates. Except as contemplated by the exceptions set
forth in Section 6.01(d)(ii) and except as contemplated by the Loan Documents
(subject to Section 6.01(e)), sell or transfer any property or assets to, or
purchase or acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates.

(g) Other Agreements. Permit or enter into any waiver, supplement, modification,
amendment, termination (except pursuant to the terms of such agreements) or
release of the certificate of formation or limited liability company agreement
of the Borrower without the prior written consent of the Administrative Agent or
the Required Lenders.

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default. In case of the happening of any of the following
events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings hereunder (except for Section 3.18), or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished which,
if capable of correction, continues to be incorrect in any material respect for
a period of 10 Business Days after notice thereof from the Administrative Agent
to the Borrower or Guarantor, as applicable;

(b) the Borrower’s failure to pay any principal of the Loan within one Business
Day when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof (including pursuant to
Section 2.08) or by acceleration thereof or otherwise;

(c) the Borrower’s failure to pay any interest on the Loan or any fees or other
amount (other than an amount referred to in (b) above) within one Business Day
when due under any Loan Document, when and as the same shall become due and
payable; provided, however, it shall not be an Event of Default if the Available
Distribution Amount on such Payment Date is insufficient to pay the entire
amount of interest otherwise due on such Payment Date (other than on the
Maturity Date), other than due to the breach of the Borrower or the Guarantor of
any agreement or covenant set forth herein or in any of the other Loan Document
or if such failure is caused solely by the Administrative Agent;

 

-24-



--------------------------------------------------------------------------------

(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained (i) in Section.5.01(a), or in
Article VI or (ii) in Section 5.01(c)(iv) and with respect to this clause (ii),
such default shall continue unremedied for a period of 5 Business Days after the
date such reports were required to be delivered;

(e) default shall be made in the due observance or performance by the Borrower
or the Guarantor of any covenant, condition or agreement contained in any Loan
Document (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 10 calendar days after written notice
thereof from the Administrative Agent or any Lender to such party, provided,
that with the written consent of the Administrative Agent, which consent shall
not be unreasonably withheld, if the default is not curable in such 10 calendar
day period, the time to cure shall be extended so long as the Borrower and/or
Guarantor are proceeding diligently to a cure;

(f) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower, or of a substantial part of the property or assets of
the Borrower, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or for a substantial part of the property or assets of the Borrower or
(iii) the winding-up or liquidation of the Borrower; and in each such event, the
proceeding or petition referred to above shall continue undismissed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(g) the Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (f) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Borrower or for a substantial part of
the property or assets of such Borrower, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;

(h) one or more judgments for the payment of money shall be rendered against the
Borrower and, in each case, the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to levy upon assets or
properties of the Borrower to enforce any such judgment;

 

-25-



--------------------------------------------------------------------------------

(i) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrower not to be, a valid, perfected,
first priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in the assets or properties covered
thereby;

(j) the Borrower shall become an “investment company” within the meaning of the
Investment Company Act of 1940, as amended;

(k) Great American Group, LLC fails to own, directly or indirectly, 80% of the
outstanding membership interests of the Borrower;

(l) there shall have occurred a material adverse change in the business,
operations, financial condition or properties of the Borrower or Guarantor;

(m) the Borrower shall have defaulted under, or there shall exist an event of
default with respect to, any indenture, loan agreement or other credit agreement
to which the Borrower is a party that is not cured within 10 Business Days, and
such debt is accelerated prior to its due date;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (f) or (g) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) declare in writing that
an Event of Default has occurred and (ii) declare in writing the Loan to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loan so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding; the
Commitments shall automatically terminate; and in any event with respect to the
Borrower described in paragraph (f) or (g) above, the outstanding principal
amount of the Loan, together with accrued interest thereon and any unpaid
accrued fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article VIII, the Administrative Agent
and the Collateral Agent are referred to collectively as the “Agents”) its agent
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably

 

-26-



--------------------------------------------------------------------------------

incidental thereto. Without limiting the generality of the foregoing, the Agents
are hereby expressly authorized to execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents.

The financial institution serving as the Administrative Agent and/or the
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
an Agent, and such financial institution and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with any Loan
Party or other Affiliate thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to the Borrower that is communicated to or obtained by the financial
institution serving as Administrative Agent and/or Collateral Agent or any of
its Affiliates in any capacity. Neither Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.08) or in the absence of its
own gross negligence or willful misconduct. Neither Agent shall be deemed to
have knowledge of any Default unless and until written notice thereof is given
to such Agent by the Borrower or a Lender, and neither Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

-27-



--------------------------------------------------------------------------------

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a financial institution with an office in New
York, New York, or an Affiliate of any such financial institution. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all, the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. Notices and other communications provided for herein shall
be in writing (including facsimile or electronic transmission) and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or transmitted electronically, as follows:

(a) if to the Borrower, to it at Nine Parkway North, Suite 300, Deerfield,
Illinois 60015, Attention: Mark Naughton, Facsimile No.: 847.444.1401, E-mail:
mnaughton@greatamerican.com;

 

-28-



--------------------------------------------------------------------------------

(b) if to the Administrative Agent or the Collateral Agent, to Garrison Loan
Agency Services LLC, 1350 Avenue of the Americas, New York, New York 10019,
Attention: Brian Chase, Facsimile No.: (212) 372-9525, E-mail:
bchase@garrisoninv.com;

(c) if to Garrison Special Opportunities Fund LP to Garrison Special
Opportunities Fund LP, 1350 Avenue of the Americas, New York, New York 10019,
Attention: Brian Chase, Facsimile No.: (212) 372-9525, E-Mail:
bchase@garrisoninv.com;

(d) if to Gage Investment Group LLC, 5001 West Lemon Street, Tampa, FL 33609,
Attention: J. Tim Pruban, Facsimile No.: (813) 281.0063, E-Mail:
t.pruban@focusmg.com.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, sent by
facsimile or transmitted electronically or on the date five Business Days after
dispatch by certified or registered mail, return receipt requested, if mailed,
in each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 9.01 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 9.01.

SECTION 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lender and shall survive the making by the Lender of the Loan,
regardless of any investigation made by the Lender or on their behalf, and shall
continue in full force and effect as long as the principal of or any accrued
interest on the Loan or any fee or any other amount payable under this Agreement
or any other Loan Document is outstanding and unpaid and so long as the
Commitments have not been terminated. The provisions of Sections 2.13, and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the Transactions, the
repayment of any of the Loan, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Financing Party.

SECTION 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the parties hereto.

SECTION 9.04 Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party, and all covenants, promises and agreements by or on behalf of the
parties hereto that are contained in this Agreement shall bind and inure to the
benefit of their respective successors and assigns.

(b) A Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loan at the time owing to it); provided,
however, that the parties to each such assignment shall execute an Assignment
and Acceptance. From and after the effective date

 

-29-



--------------------------------------------------------------------------------

specified in each Assignment and Acceptance, (A) the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
and (B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.13 and 10.05 with respect
to matters arising prior to the date such assigning Lender ceases to be a party
to this Agreement, as well as to any fees accrued for its account and not yet
paid). Any assignment or transfer by the Lender of rights or obligations under
this Agreement and the other Loan Documents that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by the
Lender of a participation in such rights and obligations in accordance with
paragraph (f) of this Section.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balance of the Loan, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance, (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of a Loan Party or the performance or
observance by a Loan Party of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05 or delivered
pursuant to Section 5.01(c), 5.02(a) or 5.03(a) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loan owing to,

 

-30-



--------------------------------------------------------------------------------

each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive (absent manifest error) and the
Borrower, the Administrative Agent, the Collateral Agent and the Lenders may
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Collateral Agent and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(e) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other entities in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loan owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
entities shall be entitled to the benefit of the cost protection provisions
contained in Section 2.13 to the same extent as if they were Lenders (but, with
respect to any particular participant, to no greater extent than the Lender that
sold the participation to such participant) and (iv) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Loan and to approve any amendment,
modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the Loan,
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loan, increasing or extending the Commitments or releasing all
or any substantial part of the Collateral).

(f) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, after Notice to Borrower, disclose to the assignee or participant
or proposed assignee or participant any information relating to the Borrower
furnished to such Lender by or on behalf of the Borrower; provided, however,
that, prior to any such disclosure of information designated by the Borrower as
confidential, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lender pursuant to Section 9.16.

(g) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided, however, that no such assignment
shall release such Lender from any of its obligations hereunder or substitute
any such assignee for such Lender as a party hereto.

(h) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent or the
Required Lenders, and any attempted assignment without such consent shall be
null and void.

 

-31-



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of the Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided, however, that the
aggregate principal amount of the Loan assigned to such SPC shall not exceed 10%
of the total assets of such SPC (after giving effect to the assumption of such
Loan); provided further, however, that (i) nothing herein shall constitute a
commitment by any SPC to make the Loan and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in the Loan to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of the Loan and (ii) disclose on a confidential basis any
non-public information relating to the Loan to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.

SECTION 9.05 Expenses; Indemnity.

(a) The Borrower agrees to pay all reasonable out-of-pocket expenses incurred by
the Financing Parties in connection with the administration of this Agreement
and the other Loan Documents or in connection with any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the Transactions
shall be consummated) or incurred by the Financing Parties in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents, or in connection with the Loan made hereunder, but
specifically excluding any fees, charges and disbursements of Kirkland & Ellis
LLP, counsel for the Financing Parties, except to the extent of fees and
expenses incurred in connection with the preparation and/or negotiation of the
proposal letter, summary of terms, this Agreement or the other Loan Documents or
Security Documents in an amount not to exceed $15,000, and, in connection with
any such enforcement or protection, the reasonable fees, charges and
disbursements of any other counsel for the Lender.

(b) The Borrower agrees to indemnify the Financing Parties and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and

 

-32-



--------------------------------------------------------------------------------

related expenses (but specifically excluding any special, indirect,
consequential or punitive damages), including reasonable counsel fees, charges
and disbursements, incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (i) the execution or delivery
of this Agreement or any the other Loan Documents or any agreement or instrument
contemplated thereby, the performance by the Borrower of its obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby, (ii) the use of the proceeds of the Loan, or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto; provided, however, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, willful misconduct or bad faith of such
Indemnitee.

(c) To the extent that the Borrower or the Guarantor fails to pay any amount
required to be paid by it to the Administrative Agent or the Collateral Agent
under paragraph (a), (b), (c) or (d) of this Section, each Lender severally
agrees to pay to the Administrative Agent or the Collateral Agent, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Collateral Agent in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the Aggregate Credit Exposure and
unused Commitments at the time.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
the Loan or the use of the proceeds thereof.

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions, the repayment of any of the Loan, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of any Financing Party. All amounts due under this
Section 9.05 shall be payable on written demand therefor.

SECTION 9.06 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, after providing two Business Days
written notice to Borrower, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any of the obligations of the Borrower now or
hereafter existing under this Agreement and other Loan Documents held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Loan Document and although such obligations
may be unmatured. The rights of each Lender under this Section 9.06 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

 

-33-



--------------------------------------------------------------------------------

SECTION 9.07 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 9.08 Waivers; Amendment.

(a) No failure or delay of any Financing Party in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Financing Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other. Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, the Administrative Agent and the Required Lenders; provided,
however, that no such agreement shall (i) decrease the principal amount of, or
extend the maturity of or any scheduled principal payment date or date for the
payment of any interest on the Loan, or waive or excuse any payment due to a
Lender or any part thereof, or decrease the rate of interest on the Loan,
without the prior written consent of each Lender affected thereby, (ii) increase
or extend the Commitment or decrease or extend the date for payment of any fees
payable hereunder to any Lender without the prior written consent of such
Lender, (iii) amend or modify the pro rata requirements of Section 2.12, the
provisions of Section 9.04(j), the provisions of this Section, the definition of
the term “Required Lenders” or release all or any substantial part of the
Collateral, without the prior written consent of each Lender, or (iv) modify the
protections afforded to an SPC pursuant to the provisions of Section 9.04(i)
without the written consent of such SPC; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Collateral Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent or the
Collateral Agent.

SECTION 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to the Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in

 

-34-



--------------------------------------------------------------------------------

accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 9.09 shall be cumulated and the interest
and Charges payable to such Lender in respect of other periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon to the date of repayment, shall have been
received by such Lender.

SECTION 9.10 Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder and, to
the extent expressly contemplated hereby, the Related Parties of the Financing
Parties) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

SECTION 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 9.13 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

-35-



--------------------------------------------------------------------------------

SECTION 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15 Jurisdiction; Consent to Service of Process.

(a) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or Federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Financing Party may otherwise have to bring any action or proceeding relating to
this Agreement or the other Loan Documents against a Loan Party or its
properties in the courts of any jurisdiction.

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.16 Confidentiality. Each of the parties hereto agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ officers, directors, employees,
investors and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (e) subject to an agreement containing provisions substantially
the same as those of this Section 9.16, to (i) any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement and the other Loan Documents or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or a Lender or any of their respective obligations, (f) with the
consent of the Borrower or (g) to the extent such Information becomes publicly
available other than as a result of a breach of this

 

-36-



--------------------------------------------------------------------------------

Section 9.16. For the purposes of this Section, “Information” means all
information received from any party hereto or their its Affiliates (other than
any investor in Garrison Special Opportunities Fund LP), other than any such
information that was available to a party hereto on a nonconfidential basis
prior to its disclosure; provided, however, that, in the case of Information
received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any person required to
maintain the confidentiality of Information as provided in this Section 9.16
shall be considered to have complied with its obligation to do so if such person
has exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information.
Notwithstanding anything herein to the contrary, each party to this Agreement
(and any employee, representative or other agent of such party) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure, other than any information for
which nondisclosure is reasonably necessary in order to comply with applicable
securities laws. For this purpose, tax treatment and tax structure shall not
include the identity of any existing or future party (or any Affiliate of such
party) to this Agreement.

SECTION 9.17 [Reserved]

SECTION 9.18 Tax Treatment. It is the intent of each of the parties hereto that
the Loan will be treated as indebtedness, including for United States federal,
state and local income tax purposes, and each of the parties hereto agrees to
treat the Loan as indebtedness for all purposes, including in connection with
any United States federal, state or local income tax filing.

 

-37-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GREAT AMERICAN GROUP ENERGY EQUIPMENT, LLC, as Borrower by:  

/s/ Harvey Yellen

Name:   Harvey Yellen Title:   Manager by:  

/s/ Andrew Gumaer

Name:   Andrew Gumaer Title:   Manager GARRISON LOAN AGENCY SERVICES LLC, as
Administrative Agent and Collateral Agent by  

/s/ Joseph Tansey

Name:   Joseph Tansey Title:   Co-President GARRISON SPECIAL OPPORTUNITIES FUND
LP, as a Lender by  

/s/ Joseph Tansey

Name:   Joseph Tansey Title:   Co-President GAGE INVESTMENT GROUP LLC, as a
Lender by  

/s/ J. Tim Pruban

Name:   Title:  

Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN REQUEST

Garrison Loan Agency Services LLC,

    as Administrative Agent

1350 Avenue of the Americas

New York, New York 10019

Attention: Brian Chase

Dear Sirs:

Reference is made to the Credit Agreement, dated as of May 29, 2008 (the “Credit
Agreement”), among the undersigned, as Borrower, Garrison Special Opportunities
Fund LP, as a Lender, Gage Investment Group LLC, as a Lender, and Garrison Loan
Agency Services LLC as Administrative Agent and Collateral Agent. Terms defined
in the Credit Agreement are used herein with the same meanings. This notice
constitutes a Loan Request.

The Borrower hereby requests a Loan as follows:

 

  (A) Loan amount: $12,000,000

 

  (B) Date of Loan:

 

  (C) Wire Transfer Instructions for disbursement of Loan funds:

Bank:

Routing Number:

Account Number:

Name of Account:

Attention:

The Borrower hereby declares the following:

1. As of the Funding Date no Event of Default or Default has occurred and is
continuing.

2. The representations and warranties of the Borrower set forth in Article III
and in each other Loan Document are true and correct in all material respects on
and as of the Funding Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

 

Very Truly Yours, GREAT AMERICAN GROUP ENERGY EQUIPMENT, LLC By:  

 

Name:   Title:  

Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PROMISSORY NOTE

 

$12,000,000    May 29, 2008

FOR VALUE RECEIVED, the undersigned, GREAT AMERICAN GROUP ENERGY EQUIPMENT, LLC,
a California limited liability company (the “Borrower”), HEREBY PROMISES TO PAY
to the order of GARRISON SPECIAL OPPORTUNITIES FUND LP, a Delaware limited
partnership, and GAGE INVESTMENT GROUP LLC, a Delaware limited liability
company, together with their successors and assigns (the “Lender”), in lawful
money of the United States of America and in immediately available funds, the
amount of TWELVE MILLION DOLLARS ($12,000,000) or, if less, the aggregate unpaid
amount of the Loan made to the undersigned under the “Credit Agreement” (as
hereinafter defined). All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement.

This Promissory Note is issued pursuant to that certain Credit Agreement dated
as of May 29, 2008 among the Borrower, the Lender, the other lenders party
thereto and Garrison Loan Agency Services LLC (including all annexes, exhibits
and schedules thereto, and as from time to time amended, restated, supplemented
or otherwise modified, the “Credit Agreement”), and is entitled to the benefit
and security of the Credit Agreement and all of the other Loan Documents
referred to therein. Reference is hereby made to the Credit Agreement for a
statement of all of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid. The date and amount of the Loan made by the
Lenders to the Borrower, the rates of interest applicable thereto and each
payment made on account of the principal thereof, shall be recorded by each
Lender on its books; provided that the failure of a Lender to make any such
recordation shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or this Promissory Note
in respect of the Loan actually made by the Lenders to the Borrower.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement. Interest thereon
shall be paid until such principal amount is paid in full at such interest rates
and at such times, and pursuant to such calculations, as are specified in the
Credit Agreement.

If any payment on this Promissory Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

On and after the Maturity Date, this Promissory Note may, as provided in the
Credit Agreement, and without demand, notice or legal process of any kind, be
declared, and immediately shall become, due and payable.

Time is of the essence of this Promissory Note. Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by the Borrower.

Credit Agreement



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE (BUT WITH REFERENCE TO SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO
THIS PROMISSORY NOTE).

 

GREAT AMERICAN GROUP ENERGY EQUIPMENT, LLC By:  

 

Name:   Title:  

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE A

 

LENDER    COMMITMENT Garrison Special Opportunities Fund LP    $11,760,000 Gage
Investment Group LLC    $240,000

Credit Agreement